Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter Claim 9 remains insufficiently enabled.  
Claim 1 sets forth the claim language “the actual initial position of the receiver within the positioning system being determined based at least on said variations in distance.”  The broadest reasonable interpretation of the claims encompasses the determination of an actual initial position based on “variations in distance” between two emitters and a receiver that makes at least three (at predefined estimated initial position and subsequent positions, at least two) measurements of phase.  The specification does not sufficiently enable the full scope of the claims since in its braodest reasonable interpretation the actual position is determined solely from the phase variations.  The Office does not find support in the specification as filed for determining the receiver position when the only information is represented by variations in distance between the receiver and two emitters over a period of time.  After consideation of the Wands factors, one of ordianry skill in the art would require undue experimentation to calculate a receiver position solely on the basis of the claimed variations in distance.
Claim 1 defines the number of emitters is equal to at least two and thus encompasses two emitters.  Thus, using the equation of claim 9, m (1+ (1/kpt))<= 2, wherein m = 2 or 3 (i.e. two-dimensional, 3-dimensional) as described by the specification and as encompassed by the claim.  It is not evident how the equation defined in claim 9 is ever met based on what the various variables encompass when the number of emitters is “2”; no matter how many measurements are made, and whether the dimension is set at 2 or 3, the equation will never be met.  According to the equation, the method would require, at minimum, three emitters in order to ascertain a two-dimensional position measurement.  However, the claims encompass “at least two emitters” (npl) m) and the “successive measurements of phase” require at least two measurements (kpt).  No matter how these minimum values are applied (npl is at least 2, m is 2 or 3 and kpt is at least 2), the subject matter of claim 9 is not and cannot be met.
The applicant’s argument does not overcome the rejection since the full scope of the claim is not sufficiently enabled by the specification. The applicant’s argument that several combinations of m and kpt can give “3” as the number of emitters fails to address the full scope of the claim, since the claim from which claim 9 depends, clearly sets forth the use of two emitters. Additionally, the specification describes that for a three dimensional position measurement (e.g. m=3), five emitters are required (specification at page 21, lines 24+).  However, the claims, in their broadest reasonable interpretation due to the specific claim language, states that the number of emitters is at least two which encompasses two through four emitters which would not be fully and sufficiently enabled.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and or use the claimed subject matter of claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 lacks clarity due to the lack of a proper antecedent basis of “the variations in distance between the receiver and the emitters are calculated based at least on these phase variations.”  
Claim 1 remains indefinite in light of the language “the actual initial position of the receiver within the positioning system being determined based at least on said variations in distance.” The claim language fails to make clear what the scope of “based on” encompasses.  The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  In the instant case, the claim languge “the actual initial position . . . determined based at least on said variations in distance” does not provide adequate clarity as to the manner of determining an actual initial position wherein the only information in 
In claim 1, the language “a predefined estimated initial position of said receiver” lacks clarity.  Based on the applicant’s remarks, this does not represent a known location “the initial position is only known after reaching the second position.”  Thus, it is unclear what the metes and bounds of “a predefined estimated initial position of said receiver” encompass.  
In claim 3, it is unclear what the “subsequent positions” represents.  As best understood, “positions” are not determined at each successive measurement points.  This would appear even more evident due to the fact that there are only two emitters, e.g Galileo satellites, and it is unclear how position at each of the measurements points is determined solely from the measurement of the carrier phase from the two emitters.
In claim 4, the language “ΔX being the variations in distance” is indefinite/misdescriptive since the matrix is identified as incorporating “c·dΔb1i” which does not appear to represent a variation in distance, but rather a clock bias.
Claims 12 and 13 are indefinte for reasons similar to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Disselkoen et al (5,999,123).
Disselkoen et al disclose a method and system for locating a GPS receiver including the claimed positioning system comprising a plurality (“at least two) of emitters emitting a signal comprising a code-modulated carrier (e.g. each of a plurality of GPS satellites) and a mobile GPS receiver.  The mobile receiver is configured to detect radio navigation signals from the emitters as it moves from a first, initial point (predefined estimated initial position) to a subsequent points (1:42+); the predefined estimated initial position simply represents a starting point and there is nothing in the claim that would suggest otherwise. During mvoement within the system, the mobile receiver makes carrier signal phase observations for each of the emitters/satellites as it traverses a path (2:24+).  The variations of the carrier phase (e.g., φ(tk) - φ(t0) ) of the receiver between each subsequent position (x(tk)) and the initial position (x(t0)) for each emitter/satellite are calculated (3:15+). The phase variations are used to calculate variations in distance (e.g., Φi(tk) – Φi(t0), i=1-4, wherein Φ(t) = φ (t) – d(x*, t)).  Since Disselkoen et al are directed to traversing any path, the path may include a circular path, in which case the various segments may successively and ultimately end up in proximity to the initial position.  In which case, the position solution is “based on” the distance variations (5:36+). Thus, the selection of a path such as described above would have been obvious to one having ordinary skill in the art since paths which include starting at an initial/home location and returning to the same initial/home location represents a conventional path for navigation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference).  In the instant case, since the same measurements (carrier phase measurements, variations in carrier phase, and variations in distance) are generated and the same output (a position) is generated, the structural configuration of the receiver is deemed to be met by Disselkoen et al.  Since the expressions set forth in claims 2 and 3 are merely representative of the carrier phase variations, and no specific steps are performed, the determination of the carrier phase representations set forth in Disselkoen et al are deemed to also be equivalent to the stated expressions. Additionally, they represent conventnional expressions (see for example Vollath et al, previously cited) Disselkoen et al disclose the use of a matrix product (3:30+, e.g.). In light of the lack of any specific bounds on either the first or second thresholds, in the broadest reasonable interpretation, each represents a value selected by the user/receiver as a setting for achieving a certain accuracy/goal value; as is typical in a satellite navigation receiver using a Kalman filter, the process reiterates in a conventional manner until the desired accuracy/goal is achieved and thus meets the scope of the claims.  Since Disselkoen et al disclose the use of four satellites and dimension is conventionally 2 or 3, the defined expression is met therein.
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. The applicant argues that the claimed subject matter is patentable over Disselkoen et al.  
The applicant argues that Disselkoen et al use the phase measurements to calculate relative distances and displacement but does not suggest absolute distance measurements leading to an absolute position of the receiver.  The applicant’s arguments fail to address claim language and thus fails to overcome the rejection on the basis of such.  It is also noted that if the initial location is an absolute location, the use of the absolute location and the change in position represents an absolute position as well (as would be typical in a land surveying application).  However, apparently, based on the applicant’s remarks, the predefined estimated initial position is not even known.  Thus, how the applicant can suggest that there is any absolute position being determined using two emitters is highly questionable.  In fact the specification describes that for three dimensional position using three measurements, the number of emitters is five.  
The applicant argues that based on their opinion that Disselkoen et al implements a fairly complicated calibration method, the method of Disselkoen et al is tricky and leads the person of ordinary skill in the art away from the invention, representing a negative teachings.  The rejection over Disselkoen et al is based on a single reference and thus it is unclear in what manner the applicant alleges a “teaching away.”  Moreover, the argument lacks any evidence to support the conclusion.  
The previously cited prior art is again mentioned to show well-known and conventional mathematical expressions used in the processing of GNSS for position determination, particularly using carrier phase differences.
Vollath et al (20130335266) disclose the conventionality of the relationship defining delta phase measurements between a receiver and an emitter over time (Equation (5)), the range .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646